Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed February 02, 2022. Claims 2 and 4-5 cancelled. Claims 13-25 new. Claims 1, 3 and 6-25 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2022 has been entered.
Response to Arguments
Claims 1-12 have been amended. Claim 2 and 4-5 cancelled. Claims 1, 3 and 6-25 are pending. Applicant's arguments with respect to claims 1, 3 and 6-25 have been respectfully considered but are moot in view of the new ground(s) of rejection. THIS ACTION IS MADE NON-FINAL.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.       Claims 1, 3, 6-9, 11-20 and 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hart (US 2012/0062729 A1) (hereinafter Hart) in view of Wexler (US 2021/0233539 A1) (hereinafter Wexler).

               Regarding claim 1, Hart discloses a method for identifying a status of a user (Fig. 6, para 065, determining various actions and identify or designate an active user, and active status), the method comprising:
emitting a radio frequency (RF) signal into a spatial region of a user (para 033, method able to capture audio emitted by a source in a specific direction, location, para 035, device generate accurate spatial/location information of signal emitted from user);
detecting a back scattered RF signal, using an RF receiving antenna, from the user (para 035, computing device generate accurate spatial/location information of 
identifying a state of the user based upon both the backscattered RF signal and the audio signal (para 20, device capture concurrently/simultaneously in some or all directions and triangulating a relative position of audio from active user, para 057, computing device detect, track, and concurrently capture audio for multiple sources, para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio (e.g., C), para 030, position of an active user, detected by coded infra-red (IR signal)).
Hart specifically fails to disclose sensing, using a microphone device and with the back scattered RF signal, an audio signal corresponding to the user.
In analogous art, Wexler discloses sensing, using a microphone device and with the back scattered RF signal, an audio signal corresponding to the user (para 268, processor 210 process and/or condition both audio and RF signals concurrently, para 0153, "wireless transceiver" exchange transmissions over an air interface by use of radio frequency, infrared frequency, para 0572, sound emanating objects 4710 or 4711 device, such as a radio, speaker, mobile device or computing device, para 0236, processor 210 determine status of the individuals)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of echo signals which are analyzed and then processed by two-stage human state classifier and abnormal states pattern recognition disclosed by Hart to analyze received at least one of plurality of  Wexler to detect images including at least one hand-related trigger in the environment of the user and perform an action and/or provide an output of information to a user  [Wexler, paragraph 0166].
Regarding claim 3, Hart discloses the method of claim 1 wherein the RF signal is emitted by one of a plurality of RF modules configured in a triangular arrangement capable of emitting the RF signal within a 360 degree range from a center region of the triangular arrangement (para 059-060, device is rotated 180 degrees and microphone to capture audio from active user, capture element 826 over a wide range of angles, such as 180 degrees or more, para 074, distance to an object determined by the pulse to travel to the object, be reflected by the object, and travel back to the ultrasonic device).
Regarding claim 6, Hart discloses the method of claim 1 wherein the state of the user is selected from a normal state, a sleeping state, a fall state, in home state, out of home state, cooking state, a bathroom state, an exercise state, a gaming state, an ill state, or an active state (para 027, device track the position of user walks around room, sits down, stands up, or performs any similar motion, track the user at the new positions, para 055, "active user" (or other active source) where a user is the nearest user, a selected user, a user that is recognized by the device, para 064, relative position of all those people, as least those in the same room or general area).
Regarding claim 7, Hart discloses the method of claim 1 wherein a RF generating device that emits the RF signal s spatially located in a first room and the user is located in a second room such that the first room is physically separated from the second room (para 033, method able to capture audio emitted by a source in a specific direction and/or location, para 035, computing device generate accurate spatial/location information of signal emitted from the user, para 064, relative position of all those people, as least those in the same room or general area). 
Regarding claim 8, Hart fails to disclose the method of claim 1 further comprising generating a response to the identified state from the user (para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio, para 030, position of an active user,detected by coded infra-red). 
Regarding claim 9, Hart discloses the method of claim 1 wherein the state of the user is associated with a time, a date, a spatial location, and an action of the user (para 019, identify one or more active users or other sources at any given time, and can determine a relative position of each of those active users).
Regarding claim 11, Hart discloses the method of claim 1 wherein the state of the user is associated with an action of the user (para 057, active users and/or sources at any given time, and device detect, track, and concurrently capture audio for users). 
Regarding claim 12, Hart discloses the method of claim 1, further comprising:
identifying one or more moving objects based upon the RF signal (para 033, method able to capture audio emitted by a source in a specific direction and/or location, para 27, if the user walks around the room, sits down, stands up, or performs any motion, device can track the user at the new positions), 
extracting separate object radar data from the RF signal for each identified moving object (para 040, determine relative motion over a period of time and utilize that relative motion as input, para 074, distance to an object determined by pulse to travel to object, be reflected by object, and travel back to ultrasonic device (i.e., RF signal)); and 
identifying one of the identified one or more moving objects as the user (para 027, device detects user through visual or audio recognition, capture audio and/or video data primarily from position of the user, para 030, position of an active user,detected by coded infra-red (IR signal)); and
wherein identifying a state of the user comprises identifying the state of the user based upon separate object radar data of the one of the one or more identified moving objects identified as the user (para 20, device capture concurrently/simultaneously in some or all directions and triangulating a relative position of audio from active user, para 057, computing device detect, track, and concurrently capture audio for multiple sources, para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio (e.g., C), para 030, position of an active user,detected by coded infra-red (IR signal)). 
Regarding claim 13, Hart discloses the method of claim 1, further comprising determining and outputting a feedback to the user based upon the identified state of the user (Abstract, device analyze to determine a relative position of active user, para 019, identify active users at any given time, determine relative position of active users).
Regarding claim 14, Hart discloses the method of claim 13, wherein the identified states includes a sleep state and feedback includes modifying environmental conditions (para 081, system detect state perform other activities, claim 1, detecting action performed by a user indicating user is in an active state).
Regarding claim 15, Hart discloses a system (Fig. 6, para 065, determining various actions and identify or designate an active user, and active status), comprising:
an antenna configured to detect a backscattered RF signal from a user (Fig. 1, device 100, para 032, devices include, electronic book readers, personal data assistants, cellular phones, television set top boxes and among others);
a microphone device configured to sense concurrently with an audio signal corresponding to the user (Abstract, audio using one or more microphones pointing toward location of user, para 20, device capture concurrently/simultaneously in some or all directions and triangulating a relative position of audio from active user, para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio (e.g., C), para 030, position of active user, detected by coded infra-red (IR signal)(;
processor coupled to the antenna and the microphone device (Fig. 1-2, para 032, computing device includes microphones or other audio capture elements capable of capturing audio data, or audio being generated by a nearby speaker or microphone 108, 112 of the device); and
a memory coupled to the processor storing thereon instruction to cause the processor to execute a method (para 037, Fig. 2, device include memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by processor 202), the method comprising
identifying a state of the user based upon both the backscattered RF signal and the audio signal (para 20, device capture concurrently/simultaneously in some or all directions and triangulating a relative position of audio from active user, para 057, computing device detect, track, and concurrently capture audio for multiple sources, para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio (e.g., C), para 030, position of an active user,detected by coded infra-red (IR signal)).
Hart specifically fails to disclose detecting the backscattered RF signal, an audio signal corresponding to the user.
In analogous art, Wexler discloses detecting the backscattered RF signal, an audio signal corresponding to the user (para 268, processor 210 process and/or condition both audio and RF signals concurrently, para 0153, "wireless transceiver" exchange transmissions by use of radio frequency, infrared frequency, para 0572, sound emanating objects 4710 or 4711 device, such as a radio, speaker, mobile device or computing device, para 0236, processor 210 determine status of the individuals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of echo signals which are analyzed and then processed by two-stage human state classifier and abnormal states pattern recognition disclosed by Hart to analyze received at least one of plurality of images to determine visual characteristics associated with sound-emanating object  as taught by Wexler to detect images including at least one hand-related trigger in the environment of the user and perform an action and/or provide an output of information to a user  [Wexler, paragraph 0166].
Regarding claim 16, Hart discloses the system of claim 15, further comprising a plurality of RF modules configured in a triangular arrangement configured to emit the RF signal within a 360 degree range (para 059-060, device is rotated 180 degrees and microphone to capture audio from active user, capture element 826 over a wide range of angles, such as 180 degrees or more, para 074, distance to an object determined by pulse to travel to the object, be reflected by object, travel back to ultrasonic device). 
Regarding claim 17, Hart discloses 17, the system of claim 15, wherein the state of the user is selected from a normal state, a sleeping state, a fall state, in home state, out of home state, cooking state, a bathroom state, an exercise state, a gaming state, an ill state, or an active state (para 027, device track the position of user walks around room, sits down, stands up, or performs any similar motion, track the user at the new positions, para 055, "active user" (or other active source) where a user is the nearest user, a selected user, a user that is recognized by the device, para 064, relative position of all those people, as least those in the same room or general area).
Regarding claim 18, Hart discloses the system of claim 15, further comprising a RF generating device that emits the RF signal is spatially located in a first room and the user is located in a second room such that the first room is physically separated from the second room (para 033, method able to capture audio emitted by a source in a specific direction and/or location, para 035, computing device generate accurate spatial/location information of signal emitted from the user, para 064, relative position of all those people, as least those in the same room or general area).
Regarding claim 19, Hart discloses the system of claim 15, wherein the method further comprises generating a response to the identified state from the user (para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio, para 030, position of an active user,detected by coded infra-red).
Regarding claim 20, Hart discloses the system of claim 15, wherein the state of the user is associated with a time, a date, a spatial location, and an action of the user (para 019, identify one or more active users or other sources at any given time, and can determine a relative position of each of those active users).
Regarding claim 22, Hart discloses the system of claim 15, wherein the state of the user is associated with an action of the user (para 057, active users and/or sources at any given time, and device detect, track, and concurrently capture audio for users).
Regarding claim 23, Hart discloses the system of claim 15, the method further comprising identifying one or more moving objects based upon the RF signal (para 033, method able to capture audio emitted by a source in a specific direction and/or location, para 27, if the user walks around the room, sits down, stands up, or performs any motion, device can track the user at the new positions),
extracting separate object radar data from the RF signal for each identified moving object (para 040, determine relative motion over a period of time and utilize that relative motion as input, para 074, distance to an object determined by pulse to travel to object, be reflected by object, and travel back to ultrasonic device (i.e., RF signal)), and
identifying one of the identified one or more moving objects as the user (para 027, device detects user through visual or audio recognition, capture audio and/or video data primarily from position of the user, para 030, position of an active user,detected by coded infra-red (IR signal)); and
wherein identifying a state of the user comprises identifying the state of the user based upon separate object radar data of the one of the one or more identified moving objects identified as the user (para 20, device capture concurrently/simultaneously in some or all directions and triangulating a relative position of audio from active user, para 057, computing device detect, track, and concurrently capture audio for multiple sources, para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio (e.g., C), para 030, position of an active user,detected by coded infra-red (IR signal)).
Regarding claim 24, Hart discloses the system of claim 15, further comprising determining and outputting a feedback to the user based upon the identified state of the user (Abstract, device analyze to determine a relative position of active user, para 019, identify active users at any given time, determine relative position of active users).
Regarding claim 25, Hart discloses the system of claim 24, wherein the identified states includes a sleep state and feedback includes modifying environmental conditions (para 081, system detect state perform other activities, claim 1, detecting action performed by a user indicating user is in an active state).

5.       Claims 10 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hart (US 2012/0062729 A1) (hereinafter Hart) in view of Wexler (US 2021/0233539 A1) (hereinafter Wexler) and further in view of ZACK (US 2016/0377705 A1) (hereinafter ZACK).

Regarding claim 10, Hart and Wexler fails to disclose the method of claim 1 wherein the state of the user is associated with a vital sign of the user (para 0128, vital signs sensor may sense ECG, heart rate, blood pressure, respiratory system parameters and the like). 
In analogous art, ZACK discloses the method of claim 1 wherein the state of the user is associated with a vital sign of the user (para 0128, vital signs sensor may sense ECG, heart rate, blood pressure, respiratory system parameters and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of echo signals which are analyzed and then processed by two-stage human state classifier and abnormal states pattern recognition disclosed by Hart and Wexler to use receiving data indicating wearable audio device is proximate a geographic location associated with a plurality of localized audio messages  as taught by ZACK to use sensor system located at audio device, e.g., where an IMU is physically housed in the personal audio device to detect a position, or a change in position [ZACK, paragraph 0268].
Regarding claim 21, Hart and Wexler fails to disclose the system of claim 15, wherein the state of the user is associated with a vital sign of the user.
In analogous art, ZACK discloses the system of claim 15, wherein the state of the user is associated with a vital sign of the user (para 0128, vital signs sensor may sense ECG, heart rate, blood pressure, respiratory system parameters and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of echo signals which are analyzed and then processed by two-stage human state classifier and abnormal states pattern recognition disclosed by Hart and Wexler to use receiving data indicating wearable audio device is proximate a geographic location associated with a plurality of localized audio messages  as taught by ZACK to use sensor system located at audio device, e.g., where an IMU is physically housed in the personal audio device to detect a position, or a change in position [ZACK, paragraph 0268].
Response to Arguments
6.        Applicant’s arguments/amendments regarding the rejection of claim 1, 3 and 6-25, filed on February 02, 2022, have been fully considered but arguments are moot because newly added limitation to the claim requires a new ground of rejection necessitated by amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam  whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
               If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
               Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689